Citation Nr: 0113206	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-20 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.  He died in August 1997.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  This determination focused on the question of whether 
the cause of the veteran's death was due to his alleged in-
service exposure to ionizing radiation.

A review of the record shows that a claim for service 
connection for cause of the veteran's death on a direct basis 
was recently denied by the Board in February 2000.  The Board 
held at that time, in pertinent part, that the appellant had 
failed to submit a well-grounded claim for service connection 
for the cause of the veteran's death.  The Board notes, 
however, that there has been a significant change in the law 
since the Board's February 2000 decision was issued.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
statute eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist claimants in 
developing evidence, and superseded the decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 
12 Vet.App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law was 
made applicable to all claims for benefits that were denied 
or dismissed by VA, which became final during the period 
beginning on July 14, 1999, and ending on the date of the 
enactment of the VCAA.  The change in law applies to any such 
decision which was issued by the Secretary on the basis that 
the claim was not well grounded (as that term was used in 38 
U.S.C.A. § 5107(a), as in effect during that period).  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  

In view of the foregoing, the Board will evaluate the 
appellant's claim for service connection for the veteran's 
death on a direct basis in conjunction with the matter 
currently on appeal.  Consideration of the claim will be 
without prejudice, and on a de novo basis.


REMAND

The appellant argues that the veteran's death was 
etiologically related to his active military service.  She 
maintains the veteran was exposed to ionizing radiation 
during his active service, and that this exposure caused the 
Parkinson's disease that eventually contributed to his death.  
She also contends the veteran contracted a sickness during 
his overseas military service as a result of his exposure to 
radiation.  In this regard, the appellant states the veteran 
started taking medication for a chronic illness shortly after 
his service discharge.  She recalls doctors telling the 
veteran that these medications had weakened his heart.  She 
says the veteran visited the blast sites of Hiroshima and 
Nagasaki in order to survey the damage caused by the atomic 
weapons dropped on those cities.  She notes he also served 
aboard ships that were stationed in the territorial waters of 
Japan during World War II.  

Prior to rendering a final decision on the issues on appeal, 
the Board finds that there are procedural defects that must 
be addressed and corrected.  As noted above, significant 
changes in the law pertaining to the duty to assist an 
appellant in the development of a claim for compensation 
occurred during the pendency of this appeal.  In particular, 
the law now states: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

There is no evidence in the present case that the RO informed 
the appellant or her representative of the evidence necessary 
to substantiate her claim.  Such evidence could include, but 
would not necessarily be limited to, VA or non-VA post-
service medical records that might reflect treatment for 
ischemic heart disease, Parkinson's disease, and/or the 
residuals of radiation exposure.  Further, in light of the 
appellant's statement that physicians told the veteran that a 
causal relationship existed between medications he used 
shortly after service discharge and his heart condition, the 
appellant could have also been informed that an opinion 
setting forth such an etiological link would have been useful 
in establishing her claim for service connection for the 
cause of the veteran's death.  Similarly, as a statement from 
R.E. Shilling, M.D., indicated that Parkinson's disease 
contributed to the veteran's death, the appellant should have 
been asked to submit medical evidence to support her 
contention that the veteran's Parkinson's disease was 
etiologically related to his alleged exposure to ionizing 
radiation.  

In addition, the Board notes the veteran's claims folder has 
not been reviewed by a medical expert to determine if any 
disability arising from the veteran's service caused, 
contributed substantially or materially, or combined with any 
other condition or abnormality to cause his death.


Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  First, there are diseases 
that are presumptively service connected under 38 U.S.C.A. § 
1112(c) (West 1991) and 38 C.F.R. § 3.309 (2000).  Second, 
direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task "which 
includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Third, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.

With regard to appellant's contention that the veteran was 
exposed to ionizing radiation during his active service, 
there is no evidence that a dose assessment as to the size 
and nature of the radiation exposure has been made.  The RO 
should obtain a complete set of the veteran's service 
personnel records from the service department, and exhaust 
the available avenues for the procurement of radiation 
dosimetry data, including the preparation by the Defense 
Threat Reduction Agency (DTRA) of a dosage estimate for the 
veteran pursuant to 38 C.F.R. § 3.311(a)(2)(i).  Although an 
appellant has the burden of submitting evidence in support of 
a claim, the critical evidence may be in the control of the 
Federal Government.  In such situations, VA is responsible 
for attempting to provide or obtain the material.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 82 (1990); see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following development:

1.  The RO should advise the appellant 
that she may submit medical evidence 
which would help to establish an 
etiological relationship between any 
cardiovascular disorder of the veteran 
and his active military service or any 
disability arising from his active 
service.  She should also be advised of 
the probative value of submitting medical 
evidence that sets forth a relationship 
between the veteran's Parkinson's disease 
and his exposure to ionizing radiation.  

2.  The appellant should be asked to 
provide the complete names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers who treated or evaluated 
the veteran for the residuals of 
radiation exposure, cardiovascular 
problems, and/or Parkinson's disease 
following his service discharge.  After 
obtaining any necessary authorization 
from the appellant, the RO should attempt 
to obtain a copy of all indicated records 
not already included in the claims folder 
should be obtained.

3.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to 
provide a copy of such records.

4.  The RO should obtain the veteran's 
service personnel records.  

5.  The RO should then request the 
Defense Threat Reduction Agency to 
provide radiation dose information for 
the veteran based on the assumption that 
he visited the Hiroshima and Nagasaki in 
order to survey the damage caused by the 
atomic weapons dropped on those cities 
and served aboard ships that were 
stationed in the territorial waters of 
Japan during World War II, as contended 
by the appellant.

6.  The RO should then undertake any 
other development required under 38 
C.F.R. § 3.311, to include if appropriate 
forwarding the case to the Director of 
the VA Compensation and Pension Service 
for review.

7.  Then, the RO should arrange for the 
claims folder to be reviewed by a 
physician with appropriate expertise to 
determine the cause of the veteran's 
death.  Based upon thorough and complete 
review of the claims folder, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
that any disability or exposure arising 
from the veteran's active service caused, 
contributed substantially or materially, 
or combined with any other condition or 
abnormality to cause the veteran's death.  
This should include an opinion on the 
likelihood that the veteran's Parkinson's 
disease was etiologically related to 
radiation exposure.

The rationale for all opinions expressed 
should be explained.

8.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist requirements of the VCAA.  

9.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until she is further informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn from 
the Remand regarding the final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 







Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


